REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Alapieti (Creating an Efficient and Scalable Manufacturing System for Customized Made to Measure Jeans) in view of Costin Jr. (US 2016/0263928) and Gupta (US 2014/0277663), because while the prior art teach systems for customizing jeans using base washes, ordering tools, design tools with editing features and laser finishing of the indigo dyed fabrics, the prior art do not teach or fairly suggest applicant’s digital design tool which is defined as the pseudocode computer program described in applicant’s US patent application 62/579,863 Table A, paragraph 0112,  incorporated in the instant application by reference (paragraph 126 of applicant’s specification). 
The pseudocode computer program is as follows: 

    PNG
    media_image1.png
    205
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    601
    media_image2.png
    Greyscale

	The digital design tool which is applicant’s inventive feature is defined by applicant in terms of algorithm or pseudocode in only one location in applicant’s specification . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/AMINA S KHAN/Primary Examiner, Art Unit 1761